Citation Nr: 0812282	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of vision of the left eye.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1963 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  CLL was not present in service or for nearly four decades 
after service discharge, and the preponderance of the 
evidence is against a finding that CLL was related to 
service, including exposure to herbicides. 

2.  The veteran's left eye vision loss was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  CLL was not incurred in or aggravated by service and may 
be not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for left eye vision loss have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  In March 2006 and July 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim under 38 U.S.C.A. § 
1151 for loss of vision of the left eye.  The duties to 
notify and assist have been met.

Analysis

Service Connection

The veteran contends that it's possible that he was exposed 
to herbicides in service which lead to his current CLL. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, CLL shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Chapter 
2, Section C.

Initially, the Board notes that the veteran did not have 
Vietnam service nor is he claiming such, and is therefore not 
afforded the presumption of Agent Orange exposure while 
serving in Vietnam during the Vietnam era.  Instead, he 
contends that he was exposed to herbicides while stationed in 
Korea.  Service personnel records show that the veteran was 
assigned to the United States Army Pacific Korea from 
February 1964 to March 1965, which is outside the timeframe 
set forth by DOD noted above.  The veteran did not serve 
along the demilitarized zone in Korea between April 1968 and 
July 1969 during which time herbicides were in use.  See M21-
2 MR, Part IV, Section C.  Additionally, the National 
Personnel Records Center (NPRC) reported in January 2006 that 
there were no records showing that the veteran was exposed to 
herbicides.  In fact, the veteran indicated at his April 2006 
hearing that he was not even sure if he was in contact with 
Agent Orange during service.  While presumptive service 
connection may be granted for CLL due to herbicide exposure, 
such a basis is not warranted in this case as there is no 
evidence that the veteran was exposed to herbicides in Korea 
during the recognized period.  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records are silent for any findings of CLL.   
The first indication of CLL in the claims folder was in 
August 2002 which was noted 37 years after service discharge.  
The lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Additionally, there is no competent medical evidence 
that CLL is related to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of CLL in service or for nearly four decades following 
service.  Thus, while there is current evidence of CLL, there 
is no true indication that that it is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of CLL in service 
or until several decades post-service discharge, any opinion 
relating CLL to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of his disability (i.e. 
that he developed CLL as a result of service, including due 
to herbicide exposure in service) because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran has also submitted treatises and a newspaper 
clipping in support of his claim.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, 
crucially, the treatise evidence which has been submitted by 
the veteran is general in nature and does not specifically 
relate to the facts and circumstances surrounding his 
particular case, and does not constitute competent medical 
evidence.

The preponderance of the evidence is against finding that the 
veteran's CLL was incurred in or is otherwise related to 
service, including herbicide exposure, and the claim must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

38 U.S.C.A. § 1151 for Loss of Vision of the Left Eye

The veteran contends that he has vision loss in the left eye 
due to VAMC error.  He asserts that a private physician 
recommended laser surgery to treat a blood clot but the VA 
treated him with aspirin which caused vision loss. 

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service- 
connected.  38 U.S.C.A. § 1151.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result 
of the veteran's willful misconduct, and must have been 
caused by VA hospital care, medical or surgical treatment, or 
examination.  Additionally, the VA hospital care, medical or 
surgical treatment, or examination that proximately caused 
the disability or death, must have been careless, negligent, 
lacked proper skill, or involved an error in judgment, or an 
event that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a).  The additional disability or death must not merely 
be coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with her physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. 
§ 3.358(b)(1), (2).

A November 2001 Ponce VA treatment record noted the veteran's 
complaint of blurred vision for six months.  A private 
medical record dated in May 2003 noted an impression of  left 
central retinal vein occlusion and recommendation of argon 
laser treatment.  In June 2003, the veteran presented to the 
Boston VA ER/urgent care unit and indicated that he had been 
seen in Puerto Rico and told he needed laser surgery for a 
clot below his left eye and that it would take six months to 
be seen there.  A June 2003 VA Boston ophthalmology record 
noted a central retinal vein occlusion two weeks before and 
that the veteran noticed blurry visual acuity in the left 
eye.  At first, he noticed a spot which then progressed; he 
had blurry visual acuity over two days and visual acuity had 
been stable since.  There was no pain.   An assessment of 
left central retinal vein occlusion was noted.  The veteran 
was scheduled for an appointment in the Boston eye retina 
clinic in July 2003; however, he did not show for the 
appointment.  Subsequently, an August 2003 VA San Juan record 
noted the veteran had sudden loss of vision in the left eye 
in June 2003 and that he had been taking aspirin since the 
episode.  The impression was left central retinal vein 
occlusion.  Subsequent treatment records dated in October 
2003 and June 2004 noted left eye vision loss.   

On review of the record, the Board finds that entitlement to 
disability compensation for left eye vision loss, pursuant 
the provisions of 38 U.S.C.A. § 1151, is not warranted.  The 
record contains a January 2006 VA examination report which 
was completed in conjunction with review of the claims 
folder.  Upon review of the claims folder and examination of 
the veteran, the examiner noted diagnoses of refractive 
error, severe visual impairment of the left eye secondary to 
central retinal vein occlusion, and senile cataracts.  He 
indicated that the loss of vision of the left eye was caused 
by or a result of the central vein occlusion which was not 
caused or aggravated by an medical treatment given or by an 
omission in treatment at the VHA facilities.  The examiner 
added that central retina vein occlusion should be not 
treated by laser unless there are signs of retina, optic 
nerve or iris neovascularization; prophylactic laser 
treatment was not shown to have any advantage without any 
sign of neovascularization.    

The Board finds the January 2006 VA medical opinion to be 
highly probative in that it was made by an examiner following 
a thorough review of all evidence of record.  The record does 
not contain a medical opinion that attributes the veteran's 
left eye vision loss to VA care.  

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has left eye vision loss as result of  VA care) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the Board finds that the preponderance of the 
evidence of record indicates that the loss of left eye vision 
was not the result of medical treatment given or any omission 
in medical treatment by the VA.  Absent any evidence to the 
contrary, there is no doubt to be resolved, and entitlement 
to disability compensation under the provisions of 38 
U.S.C.A. § 1151 for ventral hernia is not established.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for CLL is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
loss of vision of the left eye is denied.   


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


